Case 1:20-cv-02956-AMD-RML Document 5 Filed 07/08/20 Page 1 of 1 PageID #: 59




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




 NATALIA POZNIAK,                                           Case No. 1:20-cv-02956-AMD-RML

                                Petitioner,

                       v.



 VLADIMIR SHWARTSMAN,

                                Respondent.




                                  NOTICE OF APPEARANCE

To the Clerk of this court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Petitioner Natalia Pozniak.


 New York, New York                                AKIN GUMP STRAUSS HAUER & FELD LLP
 Dated: July 7, 2020
                                                   /s/ John P. Kane
                                                   John P. Kane
                                                   One Bryant Park
                                                   New York, New York 10036
                                                   Telephone: (212) 872-1000
                                                   Facsimile: (212) 872-1002
                                                   E-mail: jkane@akingump.com

                                                   Counsel for Petitioner




                                                  1
